Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought methodology are indefinitely defined for their recited purpose in the preamble of the claims.
While the claims call for “[a] method for detecting at least one anticoagulant in a sample…” the body of the claim does not provide for this functionality.
Notably, the last step (e) of “measuring…” is drawn to an amount of released detectable substance, and not a qualtitative and/or quantitative detection of the at least one anticoagulant.
Is there a correlation/function/relationship between the measured amount of released detectable substance and that of the presence and/or amount of the at least one anticoagulant in the sample provided in step (a)?

Additionally, step (e) is written in passive voice and utilizing the vague phrase “…using excitation light…”  Applicant should set forth the active process (herein, irradiation with excitation light) that is applied first, followed by the active measuring step therefrom. 
Clarification is required.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought method as presented by claim 13 are indefinitely defined herein.  Claim 13 generally recites a further, physical element of at least one optical filter to be provided in step (e), and it is unclear the particular, further processing and ordering of steps given to the “measuring” step (e) by this recitation.  Does Applicant intend to recite that the method further provides interposing at least one optical filter between the sample and the excitation source (notably, an excitation source is not particularly claimed at present, though it is inferred given a requirement to the providing of excitation light)?  Or is the optical filter/filtering downstream of the sample and done with respect to the sample’s emission given off?  It is further noted that the method doesn’t provide the optical instrumentation such as the source and photodetector, and herein the providing of at least one optical filter to the measuring step of claim 1 requires clarification due to the incongruence of the recitations.
Clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harenberg et al. (GB 2492104A), hereafter Harenberg in view of Bisachhi et al. (US 2004/0176375), hereafter Bisachhi.
With regard to claim 5, Harenberg discloses a method for detecting at least one anticoagulant in a sample comprising the steps of (a) providing a sample containing at least one anticoagulant, wherein the sample is derived from a body fluid and does not contain citrated blood plasma, (b) providing a composition containing at least one blood clotting factor, (c) providing a composition containing a chromogenic substrate conjugated to a detectable substance, mixing the sample of step (a) with the composition of step (b) under conditions which allow the binding as claimed, and which allow the at least one blood clotting factor to release as claimed, and (e) measuring the amount of released detectable substance photometrically by measuring the absorption of the mixed sample at a wavelength of about 405nm (as seen in pages 12&28, for example).    With regard to claim 6, Harenberg discloses that the at least one anticoagulant is a direct factor Xa inhibitor or a direct thrombin inhibitor, and as in claim 7 discloses such Xa inhibitor/thrombin inhibitor (see, for example, dabigatran w/ direct thrombin inhibitor on page 7).  With regard to claim 8, Harenberg discloses that body fluid is selected from the group consisting of serum and urine.  With regard to claim 9, Harenberg disclose that the chromogenic substrate conjugated to a detectable substance as claimed.  With regard to claim 10, Harenberg commensurately provides all of the positively claimed method steps of independent claim 10 and such method is said to constitute a point-of-care testing in as much as required and presented herein (abstract; pages 1, 3, 4, and 7, for example, as in cls. 1-10).  With regard to claim 11, Harenberg discloses that the composition provided in step (b) and the composition provided in step (c) are immobilized on a test strip (pages 12-14, for example).
With regard to claim 1, Harenberg does not specifically disclose measuring using excitation light having a wavelength in the range of 370nm to 390nm.
Bisacchi discloses determining the effectiveness of various compounds as inhibitors of coagulation factors, including utilizing a chromogenic substrate with para-nitroaniline as the detectable substance that is released and monitored either by measuring increase in absorbance at 405nm or measuring increase in emission with excitation at 380 nm (abstract; par. [0245], for example).
It would have been obvious to one of ordinary skill in the art to modify Harenberg to utilize measuring the detectable substance (wherein Harenberg discloses para-nitroaniline as an exemplary detectable substance to the chromogenic substrate) at an excitation wavelength at 380nm such as taught by Bisacchi in order to provide an obvious alternative measurement to the absorbance increase at 405nm likewise disclosed in Harenberg, and providing a reasonable expectation of success in the method of Harenberg for likewise ascertaining effectiveness of compounds as inhibitors of coagulation factors.  


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harenberg in view of Bisacchi as applied to claims 5-11 above, and further in view of Oberhardt (USPN 4,849,340).
Harenberg in view of Bisacchi does not specifically disclose measuring using reflectance photometry.
Oberhardt discloses a reaction system element and method for performing prothrombin time assay (abstract).  Oberhardt discloses using reflectance as the photometric method to measure the coloring reaction at the test strips (lines 3-5, col. 3; lines 48-55, col. 3, for example).
It would have been obvious to one of ordinary skill in the art to modify Harenberg/ Bisacchi to utilize reflectance photometry to measure the detectable substance such as taught by Oberhardt in order to provide an obvious alternative measurement methodology to realize an amount of detectable substance released which would have a reasonable expectation of success in the method of Harenberg/Bisacchi.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harenberg in view of Bisacchi as applied to claims 5-11 above, and further in view of Keenan et al. (US 2007/0239096), hereafter Keenan.
Harenberg/Bisacchi does not specifically disclose at least one optical filter provided in step (e) for suppressing fluorescence light which might originate from the released detectable substance.
Keenan discloses an anti-clotting apparatus and methods (abstract).  Keenan discloses a passband filter 915 provided for substantially attenuating energy having wavelengths outside of a filter pass band (pars. [0094-0096], for example).
It would have been obvious to one of ordinary skill in the art to modify Harenberg/ Bisacchi in order to provide at least one filter in step (e) such as taught by Keenan in order to provide particular passband filtering which affords attenuation of unwanted emissions to be detected and thus allows for more specific and more accurate optical assays and results therefrom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasawa et al. (USPN 4,622,389) discloses a chromogenic and fluorescent substrate for determining activity of blood coagulation factor Xa and Xa-like enzymes which is relevant to Applicant’s field of endeavor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798